DISMISS; and Opinion Filed May 22, 2013.




                                        S In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                     No. 05-12-00995-CV

                 IN RE J.C. PENNEY COMPANY, INC., ET AL., Relators

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-00735

                               MEMORANDUM OPINION
                        Before Justices Moseley, FitzGerald, and Myers
                                 Opinion by Justice FitzGerald
       On April 18, 2013, this Court informed the parties that this original proceeding would be

dismissed unless either party objected within ten days. Neither party has objected or otherwise

communicated with this Court regarding the petition for writ of mandamus. Accordingly, we

DISMISS the petition.




                                                  Kerry P. FitzGerald
                                                  KERRY P. FITZGERALD
                                                  JUSTICE


120995F.P05